DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 7/8/22. Claims 3, 5, 14, 16, 26-27 and 36 have been amended, no new claims have been added, and claims 8, 17-18, and 20 have been cancelled. Thus claims 1-7, 9-16, 19, and 21-38 are presently pending in this application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-12, 26, 31-33, and 35-38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Waldridge (2005/0143683) or, in an alternative, under 35 U.S.C. 103 as being unpatentable over Waldridge (2005/0143683) in view of Hui (2002/0099409).

    PNG
    media_image1.png
    414
    325
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    718
    596
    media_image2.png
    Greyscale

Annotated fig 7 of Waldridge.
Annotated fig 10 of Waldridge.


With respect to claim 1, Waldridge discloses a compression garment system (10, fig 1 and R1 in fig 7) comprising a trunk garment (12, fig 1) to be donned about a trunk of a user ([0049], lines 7-8) to apply compression to the trunk and at least a portion of both legs of the user (see location of garment in annotated fig 7 where the lower limb is covered on both the left and right leg; note the lower limb is defined by three regions, the thigh, the leg, and the foot where the thigh is formed from the femur and the head of the femur makes the hip joint (see Bones of the Lower Limb, NPL) thus the hip joint is the lower limb and the garment covers a portion of both the legs of the user), wherein the trunk garment comprises trunk pressure applying regions (compartments; 24, 26, 28, 30, fig 1) controllable to apply pressure to the trunk garment (compartments hold bladders 44, 46, 48, fig 4 see also [0049], lines 23-27) wherein the trunk garment further comprises a wraparound portion (20, fig 1) extending from a first anterior end region (portion of 20, fig 1) to a second anterior end region portion of 22 fig 1) and configured to be wrapped about the user's trunk (see [0049], lines 9-10), wherein the second anterior region is removably couplable (fastener well known in the art; Velcro; [0049], lines 12-14) to the first anterior region at a trunk attachment area (22, fig 1) to don the trunk garment about the trunk of the user; and a leg garment (R2-R4, figs 8B-8D) to donned about a left leg of the user (see fig 8B) to apply compression to the leg (see [0063], lines 1-3), wherein the leg garment comprises one or more leg pressure applying regions (36, 38, 40, 42, fig 1) controllable to apply pressure to at least a portion of the leg (compartments hold bladders 56, 58, 60, 62, fig 1 see also [0049], lines 23-27).
However, if there is any doubt that Waldridge discloses the trunk garment applies compression to the trunk and at least a portion of both legs of the user, Hui teaches a trunk garment (212, fig 5) with two leg portions (210, fig 5 in two instances). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trunk garment of Waldridge to extend on both legs to the knee of the user as taught by Hui so as to provide compression equally on both legs dependent of the user’s needs.
With respect to claim 2, Waldridge discloses that the trunk garment defines a right upper leg opening (the leg is received by the garment in a space formed by section labeled 208 in fig 18) to receive at least portion of the femoral region of the right leg of the user (see location of trunk garment on the user about the right leg, at least a portion of the upper right leg is covered by the garment, thus the femoral region receives pressure) and a left upper leg opening (the leg is received by the garment in a space formed by section labeled 204 in fig 18) to receive at least portion of the femoral region of the left leg of the user (see location of trunk garment on the user about the left leg), wherein the trunk garment applies compression to at least portion of the femoral region of both of the right and left legs of the user (see [0050], lines 5-6).
With respect to claim 3, Waldridge discloses that the trunk garment extends from at least an upper end region (R1, fig 7) locatable proximate the abdominal region (the location of the trunk garment on the user in fig 7 is proximate the torso region near the waist see [0062]) to a lower end region (see fig 7 middle of R2) located proximate the femoral region of both legs (the location of the trunk garment relative to the user’s (middle of R2 is near the femoral region above the knee) legs is near the femoral region.
With respect to claim 4, Waldridge discloses that the trunk garment further comprises tubing (pneumatic couplings, 96-100, fig 4) operably coupled to the trunk pressure applying regions (see location and connection of 96-100 to 24-28 in fig 4) to transmit fluid to the trunk pressure applying regions (see [0055], lines 2-5), wherein the tubing extends from the trunk garment between the upper end region and the lower end region (the tubes are in each compartment of the garment thus run from the upper region to the lower region).
With respect to claim 10, Waldridge discloses that the leg garment comprises a plurality of thigh strap portions (see annotated fig 7 of Waldridge) for each of the user's legs adapted to extend across an anterior side of the user's thighs (see fig 7 where the straps are on the anterior side of the thigh) and are removably couplable to a thigh attachment region of the trunk garment (see [0080], lines 1-12) to don the trunk garment about the thighs of the user, wherein the plurality of thigh strap portions define a gap (see annotated fig 10 of Waldridge) between at least two thigh strap portions.
With respect to claim 11, Waldridge discloses that the left leg garment extends from an upper end region (R2, fig 7) to a lower end region (R4, fig 7), wherein the upper end region is located proximate at least a femoral region of the leg of the user (R2 is near the femur in fig 7) and the lower end region is located proximate of the tarsal region (R4 covers the foot tarsal region in fig 7), wherein the system further comprises tubing (220, fig 16) operably coupled to the leg pressure applying regions to transmit fluid to the leg pressure applying regions (pneumatic coupling, see [0078], lines 1-2; note the couplings 220 work the same way as described in [0055], lines 2-5), wherein the tubing is coupled to and extends from the leg garment between the upper end region and the lower end region (the tubing connects to the plurality of pressure applying regions throughout the leg garment, the tubing is in each component from R2 to R4).
With respect to claim 12, Waldridge discloses that the system further comprises a controller ([0022], lines 7-11) to control pressure applied by the trunk pressure applying regions and the leg pressure applying regions (see [0068], lines 25-28) to move lymph (treatment of lymphedema; see [0022], lines 11-18) from the trunk and the leg. 
With respect to claim 26, Waldridge discloses a compression garment system (12, fig 8A) comprising a leg garment (R2-R4, figs 8B-8D) to donned about a left leg of the user (see fig 8B) to apply compression to the leg (see [0063], lines 1-3), wherein the leg garment comprises one or more leg pressure applying regions (36, 38, 40, 42, fig 1) controllable to apply pressure to at least a portion of the leg (compartments hold bladders 56, 58, 60, 62, fig 1 see also [0049], lines 23-27), wherein each of the one or more leg pressure applying regions comprises one or more chambers (bladders 56-62, fig 1), wherein the left leg garment extends from an upper end region (R2, fig 7) to a lower end region (R4, fig 7), wherein the upper end region is located proximate at least a femoral region of the leg of the user (R2 is near the femur in fig 7) and the lower end region is located proximate of the tarsal region (R4 covers the foot tarsal region in fig 7), and tubing (220, fig 16) operably coupled to one or more garment ports (couplings 220, fig 16), wherein each of the one or more garment ports are operably coupled to each of the one or more chambers of each of the one or more leg pressure applying regions (note the couplings 220 are equivalent to the couplings 96-100 so see location and connection of 96-100 to 24-28 in fig 4), wherein the tubing transmits fluid to the leg pressure applying regions (pneumatic coupling, see [0078], lines 1-2; note the couplings 220 work the same way as described in [0055], lines 2-5), wherein the tubing is coupled to and extends from the leg pressure applying region of the leg garment between the upper end region and the lower end region (the tubing connects to the plurality of pressure applying regions throughout the leg garment, the tubing is in each component from R2 to R4).
With respect to claim 31, Waldridge shows a- 45 - plurality of leg strap portions (see annotated fig 7 of Waldridge) that extend across a portion of the user's leg and are removably coupled (wrap around; see [0080], lines 1-12) to a leg attachment region (the area of the garment where the two portions overlap) and a plurality of sacrificial attachment portions (212, fig 10), each of the plurality of sacrificial attachment portions corresponding to a different leg strap portion of the plurality of leg strap portions (see each leg strap in fig 10), wherein the sacrificial attachment portion is removably coupled to the leg garment at the leg attachment area (see [0080], lines , wherein each of the plurality of leg strap portions is removably coupled to the corresponding the sacrificial attachment portion, wherein the removable coupling between the plurality of sacrificial attachment portions and the leg garment is stronger than the removable coupling between the plurality of sacrificial attachment portions and the plurality of leg strap portions ().
With respect to claim 32, Waldridge discloses that the left leg garment further comprises a calf garment portion (R3, fig 7) wherein the leg pressure applying regions of the calf garment portion are controllable to apply pressure ([0061], lines 3-8), and a foot garment portion (R4, fig 7) wherein the leg pressure applying regions of the foot garment portion are controllable to apply pressure to a portion of the pedal region of the leg of the user ([0061], lines 3-8), and a heel element (R4 covers the whole foot and includes the heel) coupling the calf garment portion to the foot garment portion to receive the heel of the leg of the user (see foot garment separate from calf garment in figs 13A and 14A).
With respect to claim 33, Waldridge discloses that the heel element defines a curvature (see fig 15, curvature near element 216) to follow the curvature of the tarsal region of the leg of the user to receive the heel of the leg of the user and to provide curvature of the leg garment from the crural region to the pedal region of the leg of the patient when the leg garment is donned (see how the heel and foot is covered in fig 12, the wrap matches the curve of the heel).
With respect to claim 35, Waldridge discloses that the system further comprises a controller ([0022], lines 7-11) to control pressure applied by the leg pressure applying regions (see [0068], lines 25-28) to move lymph (treatment of lymphedema; see [0022], lines 11-18) from the leg.
With respect to claim 36, Waldridge discloses a left upper leg portion (part of R1 on the left leg in fig 7) configured to wrapped about at least a portion of left leg of the user (see wrap around the thigh (R2 in fig 7) to apply compression to at least a portion of the left leg of the user when the trunk garment is donned by the user, and a right upper leg portion (see annotated fig 7 of Waldridge above) configured to wrapped about at least a portion of right leg of the user to apply compression to at least a portion of the right leg of the user when the trunk garment is donned by the user (covers the upper portion of the user’s leg and applies compression to that region). 
With respect to claim 37, in the alternate rejection, the modified Waldridge shows the trunk garment extends from an upper end region to a lower end region (see R1-middle of R2 in fig 7 where the left and right leg would be equal after the modification by Hui), wherein each of the left and right upper leg portions extends a same length from the upper end region to the lower end region of the trunk garment (after the modification by Hui the leg portions each extend the same length on the leg from the abdominal region to the femoral region).
With respect to claim 38, as best understood the modified Waldridge shows that each of the left and right upper leg portions extend beyond the coxal region (from the hip, see annotated fig 7 of Waldridge above) towards the patellar region (the left and right regions are located on at least apportion of the left and right leg, therefore they are beyond the coxal region in a direction toward the knee) of the user when the trunk garment is donned by the user.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldridge or alternatively Waldridge in view of Hui  as applied to claim 1 above, and further in view of Rosett (2,361,242).

    PNG
    media_image3.png
    567
    467
    media_image3.png
    Greyscale










Annotated fig 2 of Rosett.
With respect to claim 7, Waldridge discloses that one trunk pressure applying region is concentrically positioned about the trunk of the user (see [0050], lines 1-6) but lacks the trunk pressure applying region substantially lies in a plane perpendicular to an axis extending substantially along the spine of the user.
However, Rosett teaches a trunk garment (24, fig 2) with one trunk pressure applying region (1-6, fig 2) is concentrically positioned about the trunk of the user (each region lies across the front and back of the user’s trunk; see fig 3) such that the one trunk pressure applying region substantially lies in a plane perpendicular to an axis extending substantially along the spine of the user (the spine axis is vertical whereas the pressure region axis is horizontal, making the two perpendicular to one another; see annotated fig 2 of Rosett above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure applying regions of Waldridge to be concentrically positioned about the trunk as taught by Rosett so as to provide equal pressure to the user’s trunk.
Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over  Waldridge or alternatively Waldridge in view of Hui  as applied to claims 1 and 26 above, further in view of Noskowicz (2014/0194796).

    PNG
    media_image4.png
    358
    440
    media_image4.png
    Greyscale






Annotated fig 14 of Noskowicz.
With respect to claims 5 and 27, Waldridge discloses tubing operably coupled to the trunk pressure applying portions (see claims 3 and 17 above) and leg pressure applying portions (see claim 26 above) but lacks a strain relief portion.
However, Noskowicz teaches a strain relief portion (1401, fig 14 of Noskowicz) comprising a tongue element (see annotated fig 14 of Noskowicz above) fixedly coupled (slit in element 1401 allows element to be removed from tubing) to the garment and tubing to relieve stress from the coupling between the pressure applying regions and tubing (see [0080], lines 5-9 of Noskowicz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubing of Waldridge to include the strain relief portion as taught by Noskowicz so as to increase the integrity of the system.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldridge or alternatively Waldridge in view of Hui as applied to claim 1 above, further in view of Carpenter (6338723).
With respect to claim 9, the modified Waldridge shows that the wraparound portion (see claims 1 and 21 above) but lacks a mitt opening.
However, Carpenter teaches a wrap (100, fig 34) with a mitt opening (101, fig 34) proximate an anterior end region (102, fig 34) to receive a hand of the user (see user’s hand in fig 34) to move the wraparound portion about the user (see col 22, lines 52-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second anterior end of the modified Waldridge to include the mitt opening as taught by Carpenter so as to allow users who lack finger mobility to more easily tighten the device (see col. 22, lines 35-44 of Carpenter).
Claims 14-16, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over  Waldridge (2005/0143683) in view of Hui (2002/0099409), Rosett (2,361,242), and Noskowicz (2014/0194796).
With respect to claim 14, Waldridge discloses a compression garment system (10, fig 1 and R1 in fig 7) comprising a trunk garment (12, fig 1) to be donned about a trunk of a user ([0049], lines 7-8) to apply compression to the trunk and at least a portion of both legs of the user (see location of garment in annotated fig 7 where the lower limb is covered on both the left and right leg; note the lower limb is defined by three regions, the thigh, the leg, and the foot where the thigh is formed from the femur and the head of the femur makes the hip joint (see Bones of the Lower Limb, NPL) thus the hip joint is the lower limb and the garment covers a portion of both the legs of the user), wherein the trunk garment comprises trunk pressure applying regions (compartments; 24, 26, 28, 30, fig 1) controllable to apply pressure to the trunk garment (compartments hold bladders 44, 46, 48, fig 4 see also [0049], lines 23-27) and tubing (pneumatic couplings, 96-100, fig 4) operably coupled to the trunk pressure applying regions (see location and connection of 96-100 to 24-28 in fig 4) to transmit fluid to the trunk pressure applying regions (see [0055], lines 2-5).
However, if there is any doubt that Waldridge discloses the trunk garment applies compression to the trunk and at least a portion of both legs of the user, Hui teaches a trunk garment (212, fig 5) with two leg portions (210, fig 5 in two instances). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trunk garment of Waldridge to extend on both legs to the knee of the user as taught by Hui so as to provide compression equally on both legs dependent of the user’s needs.
Further, Waldridge discloses one trunk pressure applying region is concentrically positioned about the trunk of the user (see [0050], lines 1-6) but lacks the trunk pressure applying region substantially lies in a plane perpendicular to an axis extending substantially along the spine of the user.
However, Rosett teaches a trunk garment (24, fig 2) with one trunk pressure applying region (1-6, fig 2) is concentrically positioned about the trunk of the user (each region lies across the front and back of the user’s trunk; see fig 3) such that the one trunk pressure applying region substantially lies in a plane perpendicular to an axis extending substantially along the spine of the user (the spine axis is vertical whereas the pressure region axis is horizontal, making the two perpendicular to one another; see annotated fig 2 of Rosett above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure applying regions of Waldridge to be concentrically positioned about the trunk as taught by Rosett so as to provide equal pressure to the user’s trunk.
Further, Waldridge discloses tubing operably coupled to the trunk pressure applying portions (see claims 3 and 17 above) and leg pressure applying portions (see claim 26 above) but lacks a strain relief portion.
However, Noskowicz teaches a strain relief portion (1401, fig 14 of Noskowicz) comprising a tongue element (see annotated fig 14 of Noskowicz above) fixedly coupled (slit in element 1401 allows element to be removed from tubing) to the garment and tubing to relieve stress from the coupling between the pressure applying regions and tubing (see [0080], lines 5-9 of Noskowicz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubing of Waldridge to include the strain relief portion as taught by Noskowicz so as to increase the integrity of the system.
With respect to claim 15, the modified Waldridge shows that the trunk garment defines a right upper leg opening (the leg is received by the garment in a space formed by section labeled 208 in fig 18 of Waldridge) to receive at least portion of the femoral region of the right leg of the user (see location of trunk garment on the user about the right leg of Waldridge, at least a portion of the upper right leg is covered by the garment, thus the femoral region receives pressure) and a left upper leg opening (the leg is received by the garment in a space formed by section labeled 204 in fig 18 of Waldridge) to receive at least portion of the femoral region of the left leg of the user (see location of trunk garment on the user about the left leg of Waldridge), wherein the trunk garment applies compression to at least portion of the femoral region of both of the right and left legs of the user (see [0050], lines 5-6 of Waldridge).
With respect to claim 16, Waldridge discloses that the trunk garment extends from at least an upper end region (R1, fig 7 Waldridge) locatable proximate the abdominal region (the location of the trunk garment on the user in fig 7 is proximate the torso region near the waist see [0062] Waldridge) to a lower end region (see fig 7 middle of R2 Waldridge) located proximate the femoral region of both legs (the location of the trunk garment relative to the user’s (middle of R2 is near the femoral region above the knee of Waldridge) legs is near the femoral region.
With respect to claim 21, the modified Waldridge shows a wraparound portion (20, fig 1 of Waldridge) extending from a first anterior end region (portion of 20, fig 1 of Waldridge) to a second anterior end region portion of 22 fig 1 of Waldridge) and configured to be wrapped about the user's trunk (see [0049], lines 9-10 of Waldridge), wherein the second anterior region is removably couplable (fastener well known in the art; Velcro; [0049], lines 12-14 of Waldridge) to the first anterior region at a trunk attachment area (22, fig 1 of Waldridge) to don the trunk garment about the trunk of the user.
With respect to claim 23, Waldridge discloses a sacrificial attachment portion (fastener well known in the art, Velcro) removably coupled to the first (20, fig 1 of Waldridge) and second (22, fig 1 of Waldridge) anterior regions, wherein the removable coupling between the sacrificial attachment portion and the first anterior region is stronger than the removable coupling between the sacrificial attachment portion and the second anterior region (see [0049], lines 12-14 of Waldridge).
With respect to claim 24, Waldridge discloses that the leg garment comprises a plurality of thigh strap portions (see annotated fig 7 of Waldridge) for each of the user's legs adapted to extend across an anterior side of the user's thighs (see fig 7 where the straps are on the anterior side of the thigh) and are removably couplable to a thigh attachment region of the trunk garment (see [0080], lines 1-12 of Waldridge) to don the trunk garment about the thighs of the user, wherein the plurality of thigh strap portions define a gap (see annotated fig 10 of Waldridge) between at least two thigh strap portions.
With respect to claim 25, Waldridge discloses that the system further comprises a controller ([0022], lines 7-11 of Waldridge) to control pressure applied by the trunk pressure applying regions (see [0068], lines 25-28 of Waldridge) to move lymph (treatment of lymphedema; see [0022], lines 11-18 of Waldridge) from the trunk.
Claims 6 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Waldridge or alternatively Waldridge in view of Hui as applied to claim 1 and 26, respectively above, further in view of O'Brien (8522364).
With respect to claim 6, Waldridge discloses the upper end region of the trunk garment (see claim 3 above) but lacks loop portions to be grasped when donning the trunk garment.            
However, O’Brien teaches a garment (400, fig 4 of O’Brien) with loop portions (410, 412, 414, 424, fig 4 of O’Brien) to be grasped for assisting in the donning of the garment (the loops can be grasped so can be held when putting on).            
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper end region of Waldridge’ s garment to include loop portions as taught by O’Brien, so as to make it easier to put on the garment for use.            
With respect to claim 28, the modified Waldridge shows the leg garment comprises one or more loop portions (410, 412, 414, 424, fig 4 of O’Brien) proximate the upper end region of the leg garment (see modification in claim 6) to be grasped by a user when donning the leg garment to assist in donning the leg garment (the loops can be grasped so can be held when putting on).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldridge  in view of Hui, Rosett, and Noskowicz as applied to claim 16 above, further in view of O'Brien (8522364).
With respect to claim 19, the modified Waldridge shows the upper end region of the trunk garment (see claim 3 above) but lacks loop portions to be grasped when donning the trunk garment.            
However, O’Brien teaches a garment (400, fig 4 of O’Brien) with loop portions (410, 412, 414, 424, fig 4 of O’Brien) to be grasped for assisting in the donning of the garment (the loops can be grasped so can be held when putting on).            
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper end region of Waldridge’ s garment to include loop portions as taught by O’Brien, so as to make it easier to put on the garment for use.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldridge, Hui, Rosett, and Noskowicz as applied to claim 14 above, further in view of Carpenter (6338723).
With respect to claim 22, the modified Waldridge shows that the wraparound portion (see claims 14 above) but lacks a mitt opening.
However, Carpenter teaches a wrap (100, fig 34) with a mitt opening (101, fig 34) proximate an anterior end region (102, fig 34) to receive a hand of the user (see user’s hand in fig 34) to move the wraparound portion about the user (see col 22, lines 52-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second anterior end of the modified Waldridge to include the mitt opening as taught by Carpenter so as to allow users who lack finger mobility to more easily tighten the device (see col. 22, lines 35-44 of Carpenter).
Claims 13 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Waldridge or alternatively Waldridge in view of Hui  as applied to claims 1 and 26 above, further in view of Czaplewski (2006/0117598).
With respect to claims 13 and 34, Waldridge discloses that the leg garment extends from an upper end region (R2, fig 7) to a lower end region (R4, fig 7), wherein the upper end region is located proximate at least a femoral region of the leg of the user (R2 is near the femur in fig 7) and the lower end region is located proximate of the tarsal region (R4 covers the foot tarsal region in fig 7) but lacks a strap element.            
However, Czaplewski teaches a strap element (22, fig 4) to receive a portion of the foot of the other leg of the user (user can use a portion of his/her sole) to assist in removing the leg garment (user can step on the loop with one foot and pull the other leg out of the garment), wherein the strap element is located closer to the lower end region than the upper end region (near the heel at the lower portion).            
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower end region of the garment of Waldridge with the strap portion as taught by Czaplewski so as to aid in the removal of the garment.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldridge or alternatively Waldridge in view of Hui as applied to claim 26 above, further in view of Roth (7044924).
With respect to claim 29, Waldridge shows a- 45 - plurality of leg strap portions (thigh strap; see annotated fig 7 of Waldridge) that extend across a portion of the user's leg and are removably coupled ((see [0080], lines 1-12) to a leg attachment region (the area of the garment where the two portions overlap) but lacks a loop coupled to the leg strap.
However, Roth teaches a compression garment (200, fig 2A) with leg straps (210/240, fig 2B) each with a loop portion (222, fig 2B) to be grasped for donning the garment (see col. 5, lines 64-67 and col. 6 lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg strap portions of Waldridge to include loops as taught by Roth so as to provide an easy gripping area to help put on the garment.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldridge in view of Roth or alternatively Waldridge in view of Hui and Roth as applied to claim 29 above, further in view of Falconio-West (2014/0107546).
With respect to claim 30, the modified Waldridge shows the plurality of loop portions (three instances of 222, fig 2B of Roth) but lacks each loop portion comprising an identified to distinguish each group.
However, Falconio-West teaches a garment (100, fig 1) for preventing DVT ([0023], lines 1-4) with strap portions (110-112, fig 1) each comprising an identifier (124-126, fig 1) to distinguish each group ([0037], lines 2-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of the modified Waldridge to treat DVT and each strap portion includes identifiers as taught by Falconio-West so as to provide numbers to indicate in which order the loops are to be attached to the wrap in order to more effectively treat DVT (see [0037], lines 2-7 of Falconio-West).

Response to Arguments
Applicant’s arguments, see 2nd paragraph on pg. 16, filed 7/8/22, with respect to the rejection(s) of claim(s) 1 and 26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art rejection.
Applicant's arguments with reject to claim 14 on pg. 21 filed 7/8/22 have been fully considered but they are not persuasive. Applicant argues that "something that is removably coupled cannot also be fixedly coupled". However, fixedly is defined by securely placed, and therefore the strain relief of Noskowicz is securely placed on the tube and would therefore be fixedly coupled. Thus, the rejection stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785 

/TU A VO/Primary Examiner, Art Unit 3785